69 F.3d 547
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Frizelle AGUILAR, Plaintiff-Appellant,v.Tom NEWTON and Attorney General for the State of New Mexico,Defendants-Appellees.
No. 95-2013.
United States Court of Appeals, Tenth Circuit.
Oct. 31, 1995.

Before SEYMOUR, Chief Judge, McKAY and HENRY, Circuit Judges.
ORDER AND JUDGMENT*
McKAY, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
We grant Respondent's motion to strike all documents, letters, pleadings, receipts, and all other materials filed by Petitioner, except Petitioner's brief, and to strike attachments three and four to her brief.  The stricken documents are not properly before this court because they were not received into evidence by the magistrate judge or the district court.  Aero-Medical, Inc. v. United States, 23 F.3d 328, 329 n. 2 (10th Cir.1994).


3
We AFFIRM for the reasons provided by the magistrate judge as adopted by the district court.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470